DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 09/06/2022.

Claim Status
Claims 1-5, 8-12, 14-16 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 09/06/2022 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 1, 11, 14, 15 are objected to because of the following reasons:
For claims 1, 14, it’s unclear if “the location where aviation of the UAV is to be avoided” refers to “a location within the flight area” or a different location.
If it’s the same location, for clarity, Examiner recommends Applicants to amend the claim language from “determining an area of risk including the location where aviation of the UAV is to be avoided” to “determining an area of risk where aviation of the UAV is to be avoided, wherein the area of risk including the location”.
Otherwise, if it’s a different location, then the term “the” shouldn’t be used in “the location where aviation of the UAV is to be avoided” to avoid possible lack of antecedent basis issues.
Also if it’s a different location, then all mentions of “the location” in the claims 1, 14 and their respective dependent claims should be amended to clarify which location they are referring to (“location within the flight area” or “location where aviation of the UAV is to be avoided”)
For claims 1, 11, 14, 15, the word “path(s)” is recommended to be amended to “path or paths” to avoid possible confusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-12, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are indefinite because the phrase “from one or more sequences along UAV flight path(s)” (independent claims 1, 11, 14, 15) is unclear.
Simply put, sequences of what? Sequences of UAVs along UAV flight path(s)? Sequences of cars along UAV flight path(s)? Sequences of bird drops along UAV flight path(s)?

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462